Citation Nr: 0624641	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  04-01 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUE

Entitlement to a rating in excess of 10 percent for 
(bilateral) tinnitus.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1962 to December 1983 and from June 1987 to February 
1992.  This case is before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by the 
Phoenix Regional Office (RO) of the Department of Veterans 
Affairs (VA) that continued a 10 percent rating for 
(bilateral) tinnitus.  


FINDINGS OF FACT

The veteran's service-connected (bilateral) tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260; factors warranting extraschedular 
consideration are not shown.


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, Diagnostic 
Code 6260 (insert date); Smith v. Nicholson, No. 05-7168, --- 
F.3d. --- , 2006 WL 1667936 (C.A. Fed June 19, 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In June 2000, service connection for (bilateral) tinnitus was 
granted and assigned a 10 percent evaluation.  In January 
2003, the veteran's representative filed a claim to have 
separate ratings assigned for each ear, effective from the 
date of the original service connection claim.  The 
representative claimed that his interpretation of the rating 
criteria for Diagnostic Code 6260 allowed for separate 
ratings for each ear.  In a February 2003 rating decision, 
the RO denied the veteran and his representative's request 
finding that under Diagnostic Code (DC) 6260 there is no 
provision for assignment of a separate 10 percent evaluation 
for tinnitus of each ear.  The veteran appealed that decision 
to the Board.

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that the 
pre-1999 and pre-June 13, 2003 versions of DC 6260 required 
the assignment of dual ratings for bilateral tinnitus.  VA 
appealed this decision to the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) and stayed the adjudication 
of tinnitus rating cases affected by the Smith decision.  In 
Smith v. Nicholson, No. 05-7168, --- F.3d. --- , 2006 WL 
1667936 (C.A. Fed June 19, 2006), the Federal Circuit 
concluded that the CAVC erred in not deferring to the VA's 
interpretation of its own regulations, 38 C.F.R. § 4.25(b) 
and Diagnostic Code 6260, which limits a veteran to a single 
disability rating for tinnitus, regardless whether the 
tinnitus is unilateral or bilateral.  Subsequently, the stay 
of adjudication of tinnitus rating cases was lifted.  

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus.  
38 C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal 
basis upon which to award separate schedular evaluations for 
tinnitus in each ear, the veteran's appeal must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  The provisions of 
the Veterans Claims Assistance Act have no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts are dispositive in a matter.  
Manning v. Principi, 16 Vet. App. 534, 542-543 (2002). 

As the tinnitus is rated at the maximum schedular rating, the 
remaining matter for the Board to address is whether 
extraschedular consideration under 38 C.F.R. § 3.321 is 
warranted.  No specific factors warranting extraschedular 
consideration have been alleged.  The record does not show 
that the tinnitus has required frequent hospitalization, or 
caused marked interference with employment, or involves any 
factors of like gravity, which would render impractical 
application of the regular schedular criteria.  Accordingly, 
the Board finds that referral of this claim for 
extraschedular consideration is not in order. 



ORDER

A schedular evaluation in excess of 10 percent for 
(bilateral) tinnitus is denied.  



____________________________________________
V. L.  Jordan 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


